The opinion of the Court was delivered, by
Black, C. J.
This was an issue of devisavit vel non. The will was made in Central America when the testator was at the point of death, and left the bulk of his property to the person who wrote it, and who was not his relative. It was alleged that he was not of sound mind, and, as one circumstance, it was proved that he had sisters at home with whom he was on such terms of affection that he would not be likely to leave them without a provision, if he had understood what he was doing; and to strengthen the force of this fact, evidence was offered and admitted, that before -he left Philadelphia, he declared that all he had should go to them at his death. Was this declaration admissible?
It is doubtless true that a testamentary writing, duly and solemnly made by a man of sound mind and memory, cannot be defeated by proof that his intentions were different at a previous time. But when one disposes of all his property to a mere stranger, and evidence is produced to show that he was insane when he did *478it, tbe contesting party may prove that his relatives were near to him in affection as well as in blood, and thus increase the improbability that the will was the result of his deliberate judgment. How can this be proved except by his acts and declarations ? There may be cases where such declarations would amount to very little, as where they express an intention in favor of persons not at all or very remotely connected with the testator, and the will gives the property to an intimate friend. But it might also happen that evidence of this kind would carry irresistible conviction with it. For instance, suppose the testator to have a wife and children for whose sake he has labored industriously all his life, declaring his purpose to leave them all his fortune down to the moment when the delirium of a fatal illness clouds his understanding or fills it with delusions, and then for the first time, and without any assignable reason, he expresses his intention to disinherit the objects of his natural love, and give his property to one whom he has never seen before. I do not say that this is a case like the one last supposed. But the testator’s declarations, considered with reference to the other facts, were strong and pertinent evidence, not only admissible, but entitled to great weight with the jury.
Judgment affirmed.